DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Necchi (EP 1923205) in view of Smith et al. (US 4,612,074, hereafter Smith)   
With respect to claim 1, Necchi teaches a method for producing an edge profile for a furniture component, the method comprising: providing an edge strip, which extends in a longitudinal direction, with a three-dimensional structure and providing the edge strip with a decoration, via one or more impression cylinders or via a device for digital printing (gravure printing uses impression cylinders) wherein the decoration and the structure are configured so that the structure is at least substantially congruent with the decoration and the edge strip is produced by extruding a thermoplastic plastics material. (par. 7 discusses extruding an edge strip, printing on the strip and embossing the strip)
Necchi does not teach the three-dimensional structure is provided via one or more embossing rollers, wherein the edge strip is provided first with the three-dimensional structure and subsequently with the decoration, wherein, in the event of an offset, a scanning device identifies an offset in a longitudinal direction between the decoration and the structure, both having been provided on the edge strip, and an automated control device re-adjusts an advance speed of an edge strip by adjusting the speed of the one or more impression cylinders or the device for digital printing, wherein the automated control device re-adjusts the advance speed of the edge strip by adjusting the speed of the one or more impression cylinders or the embossing rollers so that the edge strip may be provided with the structure when the edge strip is in either the still-soft or pasty state or after the edge strip has reached its completely hardened state.
Smith teaches a method for providing a material (web 10) with a decoration and a three-dimensional structure, wherein the three-dimensional structure is provided via one or more embossing rollers (col. 5, lines 1-7, Fig. 6), wherein the decoration (print layer 12) and the structure are configured so that the structure is at least substantially congruent with the decoration, wherein, in the event of an offset, a scanning device (electric eye 116) identifies an offset in a longitudinal direction between the decoration and the structure, both having been provided on the edge strip, and an automated control device re-adjusts an advance speed of an edge strip by adjusting the speed of the one or more impression cylinders or the embossing rollers so that the edge strip may be provided with the structure when the edge strip is in either the still-soft or pasty state or after the edge strip has reached its completely hardened state. (col. 5, lines 13-28, col. 6, lines 16-21)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Necchi to include the use of embossing rollers and an automated control device, as taught by Smith, in order to maintain the congruency of the decoration and the applied structure.
Although Necchi, as modified by Smith, does not explicitly teach wherein the edge strip is provided first with the structure and subsequently with the decoration, this would have been an obvious alternative to the method requiring only a rearrangement of steps, having predictable results.
With respect to claim 7, Necchi, as modified by Smith, teaches applying the decoration to the edge strip by means of intaglio printing using one or more impression cylinders. (Necchi, par. 7. It should be noted that the use of an impression cylinder is considered to be an inherent part of an intaglio, or gravure, printing process)
	With respect to claim 9, although Necchi, as modified by Smith, does not explicitly teach the embossing roller is a calender roller of a calender, it is well-known to provide embossing in a calendaring process and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the embossing roller as a calendar roller in order to provide additional calendaring during the embossing process.
	With respect to claims 10-12, although Necchi, as modified by Smith, does not explicitly discuss the relative sizes of the impression cylinders or embossing rollers, it is well-known, in printing and embossing processes, to coordinate the sizes (circumferences) of the rollers so that the patterns that are provided to overlap repeatedly as the rollers rotate. In order for the overlap to repeat consistently, it is expedient to provide rollers having the same circumference, or circumferences which are an integral multiple of each other and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide rollers with related circumferences as claimed, in order to repeatedly provide printed decorations and embossed structures which correspond to one another throughout the production process.
With respect to claim 14, Necchi, as modified by Smith, teaches wherein at least one of a printing device for digital printing, at least one of the one or more impression cylinders, at least one of the one or more embossing rollers or a separate marking device provide a series of markings on the edge strip several times. (Necchi, par. 7. It should be noted that this is considered to be an inherent part of the disclosed printing and embossing process.)
	With respect to claim 15, Necchi, as modified by Smith, teaches wherein the series of markings is provided as a separate marking on the edge of the edge strip, on the rear side of the edge strip, or integrated in the decoration and/or the structure. (Necchi, par. 7. Again it is noted that the respective marking would be an inherent part of the process, as a repeated printed or embossed image from a roller would meet this limitation.)
With respect to claim 16, Necchi, as modified by Smith, teaches detecting the series of marking and using a control device to control the advance speed of the edge strip, the printing speed of a device for digital printing, the rotation speed of the impression cylinder(s), the embossing roller(s), and/or to adapt the digital decoration intended to be printed. (Smith, col. 5, lines 13-32, Fig. 2)
	With respect to claim 17, Necchi, as modified by Smith, teaches comparing the position of the respective marking in the series of markings with the angular position of the impression cylinder(s) and/or the embossing roller(s) and carrying out a control operation on the basis of the comparison result.
	With respect to claim 18, Necchi, as modified by Smith, teaches comparing the position of the respective marking with the position of the device for digital printing, in particular the printing head, and carrying out a control operation on the basis of the comparison result.
	With respect to claim 19, Necchi, as modified by Smith, teaches a furniture component comprising: a plate-like material having at least one narrow face, an upper side, and a lower side and at least one edge profile produced by the method according to claim 1, wherein the edge profile is an extruded edge strip which extends in a longitudinal direction and which has a decoration and a three-dimensional structure, wherein the decoration and the structure are configured so that the structure is at least substantially congruent with the decoration. (Necchi, par. 7)
	With respect to claim 20, although Necchi, as modified by Smith, does not explicitly teach wherein the upper side and/or the lower side of the plate-like material is provided with a coating having a decoration and a three-dimensional structure which is at least substantially congruent with the decoration of the coating of the plate-like material, this would have been an obvious addition to the furniture component in order to provide a complete decorative surface.
	With respect to claim 21, although Necchi, as modified by Smith, does not explicitly teach wherein the decoration of the coating of the plate-like material corresponds to the decoration of the edge profile and/or the structure of the coating of the plate-like material corresponds to the structure of the edge profile, this would have been an obvious modification in order to provide an aesthetically pleasing decorative surface.
	With respect to claim 22, although Necchi, as modified by Smith, does not explicitly teach wherein the decoration of the coating of the plate-like material is different from the decoration of the edge profile and/or the structure of the coating of the plate-like material is different from the structure of the edge profile, this would have been an obvious modification in order to provide an aesthetically pleasing decorative surface.
	With respect to claim 23, although Necchi, as modified by Smith, does not explicitly teach wherein the decoration and structure of the coating of the plate-like material represent the decoration and structure of timber cut longitudinally and the decoration and structure of the edge profile represent the decoration and structure of timber cut in the cross-grain direction, this would have been an obvious modification in order to provide an aesthetically pleasing decorative surface.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Necchi in view of Smith, as in the above rejection, and further in view of Karfiol et al. (US 2,392,594, hereafter Karfiol)
With respect to claim 3, Necchi, as modified by Smith, does not teach providing the edge strip with the structure within a time period when the edge strip is in the still-soft or pasty state relative to its completely hardened state.
Karfiol teaches a method of providing a three-dimensional structure on a material within a time period when the material is in the still-soft or pasty state relative to its completely hardened state. (pg. 2, col. 1, lines 31-69)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Necchi to form the structure when the edge strip is in a still-soft or pasty state, as taught by Karfiol, so that the process is efficient, allowing the structure to be formed immediately after extrusion.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Necchi in view of Smith, as in the above rejection, and further in view of Bock et al. (US 3,506,532, hereafter Bock)
With respect to claim 4, Necchi, as modified by Smith, does not teach providing the edge strip with the structure within a time period after the edge strip has reached its completely hardened state.
Bock teaches a method of shaping a material within a time period after the material has reached its completely hardened state. (col. 7, lines 14-69)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Necchi to include forming the structure after the edge strip has reached its completely hardened state, as taught by Bock, in order to be able to provide the edge strip in a different production process, allowing the material to be stored in an intermediate state to improve production flexibility.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Necchi, in view of Smith, as in the above rejection, and further in view of Schacht et al. (US 2011/0268937, hereafter Schacht)
	With respect to claim 13, Necchi, as modified by Smith, teaches all that is claimed, as in the above rejection, except for applying the decoration to the edge strip by means of digital printing.
	Schacht teaches a method including applying a decoration by means of digital printing.  (par. 92)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Necchi to include digital printing, as taught by Schacht, in order to more readily vary the decorative image that is used when manufacturing edge strips for different purposes.

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on page 8, that the prior art references are “silent with respect to controlling an advance speed so that printing can occur on an edge strip that is in one of two desired states”, the examiner respectfully disagrees. Although it appears that applicant intends to claim a change of control depending upon the desired state, applicant’s claim language does not reflect this intention. The current claim language merely requires that the speed is adjusted to accommodate the state of the materials, which would be inherently true for the teachings of Smith, where the speed is adjusted to overcome an offset. If the state of the material were causing the offset, then the prior art combination of Necchi and Smith would overcome that offset through adjusting the speed and therefore would control the speed depending upon the desired state. If applicant wishes to more particularly claim a change in control depending upon the state, the claim language should be more specific.
In response to applicant’s argument that the prior art to Smith does not teach adjusting the speed of the edge strip by adjusting the speed of the one or more impression cylinders or the device for digital printing, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Necchi teaches the use of impression cylinders for printing and Smith teaches adjusting the speed of the edge strip to correct an offset. Therefore, in combination, the references teach the concept of adjusting the speed of the edge strip by adjusting the speed of the impression cylinders would be a reasonable approach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853